DETAILED ACTION
The present office action is in response to the preliminary amendment filed on 12/11/2020.  Claims 1 – 20 are cancelled.  Claims 21 – 40 remain pending in the application..  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 21,  23, 32, 36, and 38 are objected to because of the following informalities:
Claim 21 recites “the processing module” in line 24, which should recite “the one or more processors” for proper antecedent basis. 
Claim 23 recites “the user health data” in lines 10-11, which should recite “the heart rate or the body temperature of the at least one user” for proper antecedent basis. 
Claim 32 recites “the user health data” in line 7, which should recite “the heart rate or the body temperature of the at least one user” for proper antecedent basis. 
Claim 36 recites “the user” in line 18, which should recite “the at least one user” for proper antecedent basis. 
Claim 38 recites “the user health data” in lines 9-10, which should recite “the heart rate or the body temperature of the at least one user” for proper antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 22, 24, 25, 27, 28, 29, 30, 31, 33, 34, 36, 37, 39, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (U.S. Pre-Grant Publication No. 2012/0267442).
Regarding Claim 21, Choi shows (Figures 1, 2, 3A, 3B, and 5):
A system (100), comprising:
one or more processors (102; “the ECU 102 may take the form of any processor”, Paragraph 0014), and
a memory (108 comprises a memory in which the program instructions of Figures 3A, 3B, 5 are stored and executed therefrom; see Paragraphs 0031-0034) storing instructions (the steps/instructions of Figures 3A, 3B, and 5) that, when executed on or across the one or more processors (102; “the ECU 102 may take the form of any processor”, Paragraph 0014), cause the one or more processors (102; “the ECU 102 may take the form of any processor”, Paragraph 0014) to implement a vehicle climate control system (120) configured to:
determine (see Step S301), based at least in part upon one or more sets of data (location data from portable transceiver 104 with respect to zones Z1, Z2, and Z3) received from one or more data sources (104) and independently of use-initiated commands (“with respect to the detection, it is noted that both the portable transceiver 104 and the fixed transceiver 106 periodically transmit interrogation signals to determine if the coupled transceiver is within range”, Paragraph 0031), that at least one user (user of the portable transceiver 104, Paragraph 0019) which is presently external (zones Z1, Z2, Z3) to a vehicle (200) is anticipated to occupy (see Figure 3B where it is determined if the user is anticipated to occupy 200) at least one cabin region (driver’s region, for example) of an interior cabin (passenger cabin of 200) of the vehicle (200) within a particular period of time (time based on which zone Z1, Z2, Z3 transceiver 104 is within);
determine (see steps in Figure 3), based at least in part upon the determination that the at least one user (user of the portable transceiver 104, Paragraph 0019) is anticipated to occupy (see Figure 3B where it is determined if the user is anticipated to occupy 200) at least one cabin region (driver’s region, for example) and independently of user-initiated commands (“with respect to the detection, it is noted that both the portable transceiver 104 and the fixed transceiver 106 periodically transmit interrogation signals to determine if the coupled transceiver is within range”, Paragraph 0031), a particular set of cabin region climate conditions (the Tt for default mode, the Tt for input mode, and the Tt for sense mode) configured to increase a perceived comfort of the at least one user (user of the portable transceiver 104, Paragraph 0019) when the at least one user (user of the portable transceiver 104, Paragraph 0019) occupies the at least one cabin region (driver’s region, for example); and
configured to generate a set of output commands (see Steps S309, S12, S314) which causes one or more vehicle components (vehicle windows/retractable roof panel, vehicle seat and steering wheel ventilating or heating systems, vehicle HVAC system) to change a set of climate conditions (Ts) associated with the at least one cabin region (driver’s region, for example) to approximate (Ts should equal Tt) the determined particular set of cabin region climate conditions (the Tt for default mode, the Tt for input mode, and the Tt for sense mode) within at least one set of margins (margin based on the amount of estimated time for user to occupy vehicle), based on the determining by the processing module (102; “the ECU 102 may take the form of any processor”, Paragraph 0014) and independently of user-initiated commands (“with respect to the detection, it is noted that both the portable transceiver 104 and the fixed transceiver 106 periodically transmit interrogation signals to determine if the coupled transceiver is within range”, Paragraph 0031). 

Regarding Claim 22, Choi shows (Figures 1, 2, 3A, 3B, and 5):
The one or more sets of data (location data from portable transceiver 104 with respect to zones Z1, Z2, and Z3) received from one or more data sources (104) comprises:
user location data (user location with respect to Z1, Z2, Z3) indicating a physical proximity (as illustrated in Figure 2) of the at least one user (user of the portable transceiver 104, Paragraph 0019) to the vehicle (200). 

Regarding Claim 24, Choi shows (Figures 1, 2, 3A, 3B, and 5):
The memory (108 comprises a memory in which the program instructions of Figures 3A, 3B, 5 are stored and executed therefrom; see Paragraphs 0031-0034) further comprises instructions (the steps/instructions of Figures 3A, 3B, and 5) that, when executed on or across the one or more processors (102; “the ECU 102 may take the form of any processor”, Paragraph 0014), cause the one or more processors (102; “the ECU 102 may take the form of any processor”, Paragraph 0014) to
based at least in part upon the determination that the at least one user (user of the portable transceiver 104, Paragraph 0019) is anticipated to occupy (see Figure 3B where it is determined if the user is anticipated to occupy 200) at least one cabin region (driver’s region, for example), generate a set of output configurations (see the configurations of Steps S309, S12, S314) of the one or more vehicle components (vehicle windows/retractable roof panel, vehicle seat and steering wheel ventilating or heating systems, vehicle HVAC system) which causes the set of climate conditions (Ts) associated with the at least one cabin region (driver’s region, for example) to approximate (Ts should equal Tt) the particular set of cabin region climate conditions (the Tt for default mode, the Tt for input mode, and the Tt for sense mode) within at least one set of margins (margin based on the amount of estimated time for user to occupy vehicle) and conform with a selected set of output configuration constraints (whether or not the rain detector 112 detects the existence of a raining condition, see Paragraph 0021-0022; time elapsed until the user occupies the vehicle, energy usage), and
select the selected set of output configuration constrains (whether or not the rain detector 112 detects the existence of a raining condition, see Paragraph 0021-0022) from a plurality of output configuration constraints (presence of rain, estimated time remaining until user occupies vehicle), based at least in part upon:
an estimated amount of elapsed time remaining (as illustrated in Figure 3B, each step tracks the position of the user with respect to Z1, Z2, and Z3 to estimate elapsed time remaining) until the at least one user (user of the portable transceiver 104, Paragraph 0019) occupies the at least one cabin region (driver’s region, for example).

Regarding Claim 25, Choi shows (Figures 1, 2, 3A, 3B, and 5):
The selected set of output configuration constraints (whether or not the rain detector 112 detects the existence of a raining condition, see Paragraph 0021-0022; time elapsed until the user occupies the vehicle, energy usage) comprises one or more of:
reducing energy usage (rolling down the windows in S309 requires less energy usage than operating the HVAC system in S314) from one or more onboard energy sources (vehicle battery) of the vehicle (200). 

Regarding Claim 27, Choi shows (Figures 1, 2, 3A, 3B, and 5):
The one or more vehicle components (vehicle windows/retractable roof panel, vehicle seat and steering wheel ventilating or heating systems, vehicle HVAC system) comprise one or more of a vehicle window assembly comprised within a door of the vehicle (vehicle windows, Paragraph 0028) or a sunroof assembly comprised within a roof of the vehicle (retractable vehicle roof panels, Paragraph 0028).

Regarding Claim 28, Choi shows (Figures 1, 2, 3A, 3B, and 5):
The one or more sets of data (location data from portable transceiver 104 with respect to zones Z1, Z2, and Z3) received from one or more data sources (104) comprises one or more of:
data (data transmitted via 104) received (via 106) from one or more user devices (104) assassinated with (the key-fob carried by a user is associated with the user) the at least one user (user of the portable transceiver 104, Paragraph 0019) or 
data (data transmitted via user’s cellular telephone, see Paragraph 0019) received from one or more network services (the network service on which the user’s cellular telephone operates) comprising a user account (user’s telephone number) associated with the at least one user (user of the portable transceiver 104, Paragraph 0019).

Regarding Claim 29, Choi shows (Figures 1, 2, 3A, 3B, and 5):
The system (100) is configured to communicate with (via 106) the one or more user devices (104) associated with the at least one user (user of the portable transceiver 104, Paragraph 0019) or one or more network services (the user’s cellular telephone network service) via one or more communication networks (cellular telephone signals, Paragraph 0016). 

Regarding Claim 30, Choi shows (Figures 1, 2, 3A, 3B, and 5):
A method (methods illustrated in Figures 3A, 3B, and 5 and described in Paragraphs 0031-0051), comprising:
performing, by at least one computer system (102 and 108; “the ECU 102 may take the form of any processor”, Paragraph 0014), and
determining (see Step S301), based at least in part upon one or more sets of data (location data from portable transceiver 104 with respect to zones Z1, Z2, and Z3) received from one or more data sources (104) and independently of use-initiated commands (“with respect to the detection, it is noted that both the portable transceiver 104 and the fixed transceiver 106 periodically transmit interrogation signals to determine if the coupled transceiver is within range”, Paragraph 0031), that at least one user (user of the portable transceiver 104, Paragraph 0019) which is presently external (zones Z1, Z2, Z3) to a vehicle (200) is anticipated to occupy (see Figure 3B where it is determined if the user is anticipated to occupy 200) at least one cabin region (driver’s region, for example) of an interior cabin (passenger cabin of 200) of the vehicle (200) within a particular period of time (time based on which zone Z1, Z2, Z3 transceiver 104 is within);
determining (see steps in Figure 3) a particular set of cabin region climate conditions (the Tt for default mode, the Tt for input mode, and the Tt for sense mode) associated with increased comfort of the at least one user (user of the portable transceiver 104, Paragraph 0019) when the at least one user (user of the portable transceiver 104, Paragraph 0019) occupies the at least one cabin region (driver’s region, for example), based at least in part upon the determination that the at least one user (user of the portable transceiver 104, Paragraph 0019) is anticipated to occupy (see Figure 3B where it is determined if the user is anticipated to occupy 200) at least one cabin region (driver’s region, for example) and independently of user-initiated commands (“with respect to the detection, it is noted that both the portable transceiver 104 and the fixed transceiver 106 periodically transmit interrogation signals to determine if the coupled transceiver is within range”, Paragraph 0031); and
generating a set of output commands (see Steps S309, S12, S314) which causes one or more vehicle components (vehicle windows/retractable roof panel, vehicle seat and steering wheel ventilating or heating systems, vehicle HVAC system) to change a set of climate conditions (Ts) associated with the at least one cabin region (driver’s region, for example) to approximate (Ts should equal Tt) the determined particular set of cabin region climate conditions (the Tt for default mode, the Tt for input mode, and the Tt for sense mode) within at least one set of margins (margin based on the amount of estimated time for user to occupy vehicle), independently of user-initiated commands (“with respect to the detection, it is noted that both the portable transceiver 104 and the fixed transceiver 106 periodically transmit interrogation signals to determine if the coupled transceiver is within range”, Paragraph 0031). 

Regarding Claim 31, Choi shows (Figures 1, 2, 3A, 3B, and 5):
The one or more sets of data (location data from portable transceiver 104 with respect to zones Z1, Z2, and Z3) received from one or more data sources (104) comprises:
user location data (user location with respect to Z1, Z2, Z3) indicating a physical proximity (as illustrated in Figure 2) of the at least one user (user of the portable transceiver 104, Paragraph 0019) to the vehicle (200). 

Regarding Claim 33, Choi shows (Figures 1, 2, 3A, 3B, and 5):
Generating a set of output configurations (see the configurations of Steps S309, S12, S314) of the one or more vehicle components (vehicle windows/retractable roof panel, vehicle seat and steering wheel ventilating or heating systems, vehicle HVAC system) which causes the set of climate conditions (Ts) associated with the at least one cabin region (driver’s region, for example) to approximate (Ts should equal Tt) the particular set of cabin region climate conditions (the Tt for default mode, the Tt for input mode, and the Tt for sense mode) within at least one set of margins (margin based on the amount of estimated time for user to occupy vehicle) and conform with a selected set of output configuration constraints (whether or not the rain detector 112 detects the existence of a raining condition, see Paragraph 0021-0022; time elapsed until the user occupies the vehicle, energy usage), based at least in part upon the determination that the at least one user (user of the portable transceiver 104, Paragraph 0019) is anticipated to occupy (see Figure 3B where it is determined if the user is anticipated to occupy 200) at least one cabin region (driver’s region, for example),, and
selecting the selected set of output configuration constrains (whether or not the rain detector 112 detects the existence of a raining condition, see Paragraph 0021-0022) from a plurality of output configuration constraints (presence of rain, estimated time remaining until user occupies vehicle), based at least in part upon:
an estimated amount of elapsed time remaining (as illustrated in Figure 3B, each step tracks the position of the user with respect to Z1, Z2, and Z3 to estimate elapsed time remaining) until the at least one user (user of the portable transceiver 104, Paragraph 0019) occupies the at least one cabin region (driver’s region, for example).

Regarding Claim 34, Choi shows (Figures 1, 2, 3A, 3B, and 5):
The selected set of output configuration constraints (whether or not the rain detector 112 detects the existence of a raining condition, see Paragraph 0021-0022; time elapsed until the user occupies the vehicle, energy usage) comprises one or more of:
reducing energy usage (rolling down the windows in S309 requires less energy usage than operating the HVAC system in S314) from one or more onboard energy sources (vehicle battery) of the vehicle (200). 

Regarding Claim 36, Choi shows (Figures 1, 2, 3A, 3B, and 5):
A non-transitory, computer-readable medium (the memory of 102 and 104) storing a program of instructions (program steps illustrated in Figures 3A, 3B, and 5) which, when executed by at least one computer system (102 and 104; “the ECU 102 may take the form of any processor”, Paragraph 0014) causes the at least one computer system (102 and 104; “the ECU 102 may take the form of any processor”, Paragraph 0014) to:
performing, by at least one computer system (102 and 108; “the ECU 102 may take the form of any processor”, Paragraph 0014), and
anticipate (see Step S301) that at least one user (user of the portable transceiver 104, Paragraph 0019) which is presently external (zones Z1, Z2, Z3) to a vehicle (200) will occupy (see Figure 3B where it is determined if the user is anticipated to occupy 200) at least one cabin region (driver’s region, for example) of an interior cabin (passenger cabin of 200) of the vehicle (200) within a particular period of time (time based on which zone Z1, Z2, Z3 transceiver 104 is within), based at least in part upon one or more sets of data (location data from portable transceiver 104 with respect to zones Z1, Z2, and Z3) received from one or more data sources (104) and independently of use-initiated commands (“with respect to the detection, it is noted that both the portable transceiver 104 and the fixed transceiver 106 periodically transmit interrogation signals to determine if the coupled transceiver is within range”, Paragraph 0031);
determine (see steps in Figure 3) a particular set of cabin region climate conditions (the Tt for default mode, the Tt for input mode, and the Tt for sense mode) which are configured to increase comfort of the at least one user (user of the portable transceiver 104, Paragraph 0019) when the at least one user (user of the portable transceiver 104, Paragraph 0019) occupies the at least one cabin region (driver’s region, for example), based at least in part upon the determination that the at least one user (user of the portable transceiver 104, Paragraph 0019) is anticipated to occupy (see Figure 3B where it is determined if the user is anticipated to occupy 200) at least one cabin region (driver’s region, for example) and independently of user-initiated commands (“with respect to the detection, it is noted that both the portable transceiver 104 and the fixed transceiver 106 periodically transmit interrogation signals to determine if the coupled transceiver is within range”, Paragraph 0031); and
generate a set of output commands (see Steps S309, S12, S314) which causes one or more vehicle components (vehicle windows/retractable roof panel, vehicle seat and steering wheel ventilating or heating systems, vehicle HVAC system) to change a set of climate conditions (Ts) associated with the at least one cabin region (driver’s region, for example) to approximate (Ts should equal Tt) the determined particular set of cabin region climate conditions (the Tt for default mode, the Tt for input mode, and the Tt for sense mode) within at least one set of margins (margin based on the amount of estimated time for user to occupy vehicle), independently of (“with respect to the detection, it is noted that both the portable transceiver 104 and the fixed transceiver 106 periodically transmit interrogation signals to determine if the coupled transceiver is within range”, Paragraph 0031) commands received (door lock, door unlock) from the at least one user (user of the portable transceiver 104, Paragraph 0019). 

Regarding Claim 37, Choi shows (Figures 1, 2, 3A, 3B, and 5):
The one or more sets of data (location data from portable transceiver 104 with respect to zones Z1, Z2, and Z3) received from one or more data sources (104) comprises:
user location data (user location with respect to Z1, Z2, Z3) indicating a physical proximity (as illustrated in Figure 2) of the at least one user (user of the portable transceiver 104, Paragraph 0019) to the vehicle (200). 

Regarding Claim 39, Choi shows (Figures 1, 2, 3A, 3B, and 5):
The program instructions (program steps illustrated in Figures 3A, 3B, and 5) which, when executed by at least one computer system (102 and 104; “the ECU 102 may take the form of any processor”, Paragraph 0014) causes the at least one computer system (102 and 104; “the ECU 102 may take the form of any processor”, Paragraph 0014) to generate a set of output configurations (see the configurations of Steps S309, S12, S314) of the one or more vehicle components (vehicle windows/retractable roof panel, vehicle seat and steering wheel ventilating or heating systems, vehicle HVAC system) which causes the set of climate conditions (Ts) associated with the at least one cabin region (driver’s region, for example) to approximate (Ts should equal Tt) the particular set of cabin region climate conditions (the Tt for default mode, the Tt for input mode, and the Tt for sense mode) within at least one set of margins (margin based on the amount of estimated time for user to occupy vehicle) and conform with a selected set of output configuration constraints (whether or not the rain detector 112 detects the existence of a raining condition, see Paragraph 0021-0022; time elapsed until the user occupies the vehicle, energy usage), based at least in part upon the determination that the at least one user (user of the portable transceiver 104, Paragraph 0019) is anticipated to occupy (see Figure 3B where it is determined if the user is anticipated to occupy 200) at least one cabin region (driver’s region, for example),, and
the program instructions (program steps illustrated in Figures 3A, 3B, and 5) which, when executed by at least one computer system (102 and 104; “the ECU 102 may take the form of any processor”, Paragraph 0014) further causes the at least one computer system (102 and 104; “the ECU 102 may take the form of any processor”, Paragraph 0014) to select the selected set of output configuration constrains (whether or not the rain detector 112 detects the existence of a raining condition, see Paragraph 0021-0022) from a plurality of output configuration constraints (presence of rain, estimated time remaining until user occupies vehicle), based at least in part upon:
an estimated amount of elapsed time remaining (as illustrated in Figure 3B, each step tracks the position of the user with respect to Z1, Z2, and Z3 to estimate elapsed time remaining) until the at least one user (user of the portable transceiver 104, Paragraph 0019) occupies the at least one cabin region (driver’s region, for example).

Regarding Claim 40, Choi shows (Figures 1, 2, 3A, 3B, and 5):
The selected set of output configuration constraints (whether or not the rain detector 112 detects the existence of a raining condition, see Paragraph 0021-0022; time elapsed until the user occupies the vehicle, energy usage) comprises one or more of:
reducing energy usage (rolling down the windows in S309 requires less energy usage than operating the HVAC system in S314) from one or more onboard energy sources (vehicle battery) of the vehicle (200). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. Pre-Grant Publication No. 2012/0267442), as recited in Claims 24 and  33 above, in view of Dage (U.S. Patent No. 8,096,482).
Regarding Claim 26, Choi shows the claimed combination except the plurality of output configuration constraints is based in part upon one or more of: an estimated present capacity of one or more onboard energy sources, an estimated distribution rate of the one or more onboard energy sources, or an estimated remaining time period of energy support of the one or more particular vehicle components by the one or more onboard energy sources.
 In the same field of endeavor of remote climate control systems for vehicles, Dage teaches (Figures 1, 2, and 3):
It is known for a configuration restraint of a vehicle remote start climate control system (title) to include
an estimated present capacity (“in block 66, the climate controller 16 determines the state of charge of the battery 36… In another example, a current sensor may be coupled to the battery 36 and transmit current readings directly to the climate controller 16 such that the climate controller 16 determines the state of charge of the battery 36”, Col. 10, lines 10-37) of one or more onboard energy sources (36). 
Further, “in the event the state of charge is below a predetermined state of charge, the climate controller 16 may shed loads to minimize current consumption to preserve the integrity of the battery 36… Such actions by the climate controller 16 may assist in reducing overall current consumption and assist in maintaining the battery state of charge at an optimal level”, Col. 10, lines 10-37.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify plurality of output configuration constraints shown by Choi to include an estimated present capacity of the one or more vehicle onboard energy sources, as taught by Dage, to maintain the battery state of charge at an optimal level by reducing overall current consumption.  This preserves the integrity of the battery.  

Regarding Claim 35, Choi shows the claimed combination except the plurality of output configuration constraints is based in part upon one or more of: an estimated present capacity of one or more onboard energy sources, an estimated distribution rate of the one or more onboard energy sources, or an estimated remaining time period of energy support of the one or more particular vehicle components by the one or more onboard energy sources.
 In the same field of endeavor of remote climate control systems for vehicles, Dage teaches (Figures 1, 2, and 3):
It is known for a configuration restraint of a vehicle remote start climate control system (title) to include
an estimated present capacity (“in block 66, the climate controller 16 determines the state of charge of the battery 36… In another example, a current sensor may be coupled to the battery 36 and transmit current readings directly to the climate controller 16 such that the climate controller 16 determines the state of charge of the battery 36”, Col. 10, lines 10-37) of one or more onboard energy sources (36). 
Further, “in the event the state of charge is below a predetermined state of charge, the climate controller 16 may shed loads to minimize current consumption to preserve the integrity of the battery 36… Such actions by the climate controller 16 may assist in reducing overall current consumption and assist in maintaining the battery state of charge at an optimal level”, Col. 10, lines 10-37.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify plurality of output configuration constraints shown by Choi to include an estimated present capacity of the one or more vehicle onboard energy sources, as taught by Dage, to maintain the battery state of charge at an optimal level by reducing overall current consumption.  This preserves the integrity of the battery.  

Allowable Subject Matter
Claims 23 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Regarding Claims 23 and 32, Choi shows the claimed invention except the one or more sets of data received from the one or more data sources comprises a heart rate or body temperature of the at least one user, wherein the heart rate or body temperature of the at least one user is used, along with the set of climate conditions associated with the at least one cabin region, to determine the particular set of cabin region climate conditions. 
Since Choi’s data source is a key-fob 104, modifying the key-fob to measure and report a user’s heart rate or body temperature would require impermissible hindsight. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.
Boss et al. (U.S. Patent No. 9,738,136) teaches a system and method to adjust vehicle temperature based on driver location.
Proefke et al. (J.S. Pre-Grant Publication No. 2010/0235046) teaches systems and methods for preconditioning vehicles.
Ziehr et al. (U.S. Patent No. 7,441,414) teaches a method for pre0cooling a vehicle passenger compartment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
12/09/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762